 



Exhibit 10.1
MERCANTILE BANK OF MICHIGAN
DIRECTOR NON-COMPETE AND NON-SOLICITATION AGREEMENT
     In order to comply with the policy of the Board of Directors (the “Board”)
of Mercantile Bank of Michigan, a Michigan banking corporation (the “Bank”),
that each non-employee director of the Bank enter into a non-compete agreement;
to preserve the interests of the Bank in its customers, business, and
confidential information; and in consideration of non-compete agreements being
entered into by one or more of the other members of the Board, and directors
fees, if any, that I may receive; I agree as follows:

  1.   Acknowledgment. I acknowledge that I am and will be in possession of
confidential information regarding the Bank, its sole shareholder, Mercantile
Bank Corporation (“Mercantile”), their respective subsidiaries (collectively,
the “Companies” and each a “Company”), and the customers of the Companies, and
have or may establish or continue relationships with customers on behalf of the
Companies that are valuable to them and their businesses.     2.  
Non-Competition. I agree that from the date of this agreement through the
earlier of (i) the date one year after I am no longer a member of the Board of
Directors of the Bank or any of the other Companies, and (ii) the date of an
occurrence of a Change in Control (as defined in Schedule A to this Agreement)
of Mercantile (the “Non-Compete Period”); I will not serve as a member of the
board of directors or any advisory board of, or directly or indirectly
participate in the management or control of, be an employee or officer of, own a
substantial interest in, or in any manner engage in, any business or enterprise
(other than any of the Companies) that engages in the business of (i) banking or
of a savings and loan, credit union or other financial institution, (ii) lending
money as its primary business, (iii) taking deposits, or (iv) lease financing;
within a fifty (50) mile radius of any of the following Michigan cities: Grand
Rapids, Holland, Lansing or Ann Arbor. The sentence above shall not be construed
to prohibit me from being a passive owner of not more than 1% of any
publicly-traded class of capital stock of any entity, continuing any ownership
interest that I now have, or continuing my present work for a company or entity
that now employs me.     3.   Non-Solicitation. I agree that during the
Non-Compete Period, I will not (i) induce or attempt to induce any employee of
any of the Companies to terminate any employment or other relationship with any
of the Companies, (ii) in any way materially interfere with the relationship
between any of the Companies and any employee of any of the Companies, (iii)
hire or attempt to hire, directly or through any entity, any person who was an
employee of any of the Companies at any time during the Non-Compete Period,
(iv) induce or attempt to induce any partner, client, referral source, customer,
supplier, licensee, or any other person

 



--------------------------------------------------------------------------------



 



      with a business relation with any of the Companies, to cease doing
business with the Bank or any of the other Companies, or in any way materially
interfere with the relationship between any such partner, client, referral
source, customer, supplier, licensee, or other person with a business relation,
and any of the Companies.     4.   Injunctive Relief. I agree that the Companies
would be irreparably harmed by my breach of any of the provisions of paragraphs
2 or 3 above, and that damages at law would not be sufficient to compensate the
Companies for the breach. If I breach or threaten to breach any of the terms of
this Agreement, any of the Companies, in addition to any other remedies it may
have and without limiting its remedies, may apply for and will be entitled to,
injunctive relief or specific enforcement to prevent the breach or threatened
breach, and may otherwise specifically enforce any of the terms of this
Agreement; in each case without having to prove it has actually been damaged by
my actions. I agree not to contest any application for injunction or specific
performance that any of the Companies may seek, and waive any defense to the
granting of relief based on the adequacy of the remedy at law or absence of
irreparable harm.     5.   Agreement Reasonable and Necessary. I agree that the
duration, area and scope of my agreements in paragraphs 2 and 3 above are
reasonable and necessary to protect the legitimate business interests of the
Companies, and do not unduly limit my ability to obtain employment or otherwise
earn a living at the same general level of economic benefit as I currently
enjoy. If at the time of enforcement of this Agreement, a court shall hold (and
such holding is not reversed on appeal) that the duration, area or scope
provided for in either of paragraphs 2 or 3 above is unreasonable, then such
duration, area or scope shall be reduced to the maximum duration, area and scope
that is not unreasonable.     6.   Confidential Information. I acknowledge that
information obtained by me during my service as a director of the Bank or any of
the other Companies concerning their business or customers (“Confidential
Information”) is the property of the Companies. I will not at any time, without
the prior written consent of the Bank and Mercantile, disclose to any person
other than a director, officer or appropriate employee of any of the Companies,
or use for my own account or for the account of any person other than a Company,
any Confidential Information, except to the extent necessary to comply with
applicable laws or to the extent that such information becomes generally known
to and available for use by the public other than as a result of my acts or
omissions to act. Upon termination of my position as a director of the Bank or
of any other Company, I will deliver to the Bank or such other Company, all
documents containing Confidential Information or relating to its business or
affairs that I may then possess or have under my control.

2



--------------------------------------------------------------------------------



 



  7.   No Right to Continue as a Director. This Agreement does not confer on me
any right to continue as a member of the Board of Directors of the Bank or of
any other Company, or to be nominated for election to any Board of Directors. I
have the right, in my sole discretion, to resign at any time, from the Board of
Directors of the Bank and the Boards of Directors of any of the other Companies
on which I serve as a director.     8.   Amendments and Prior Agreements. No
provision of this Agreement may be amended or waived, except by a written
agreement signed by me and the Bank which expressly refers to and amends this
Agreement. This Agreement contains the entire agreement and understanding
between me, the Bank and the other Companies with respect to the matters
addressed by this Agreement, and no representation, promise, agreement, or
understanding, written or oral, with respect to such matters that are not
contained in this Agreement shall be of any force or effect. This Agreement
shall survive the termination of my position as a director of the Bank.     9.  
Successors, Assigns, Benefit and Reliance. This Agreement shall inure to my
benefit and to the benefit of the Companies, their successors and assigns, and
shall be binding on me, the Bank, and my and the Bank’s heirs, representatives,
successors and assigns. Each of the Companies is expressly authorized to rely
upon and enforce my agreements and obligations set forth in this Agreement.    
10.   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Michigan, without giving effect to the
principles of conflicts of law.     11.   Opportunity to Consult with Counsel. I
have been advised to confer with counsel of my choice regarding this Agreement,
and have had an opportunity to do so before signing this Agreement.

This Agreement is effective this 22nd day of February, 2007.

                 
 
          DIRECTOR    
 
               
 
         
 
                          (sign name above)    
 
               
 
         
 
     
 
         
 
     
 
         
 
                      (print name and address)     ACKNOWLEDGED AND ACCEPTED    
        MERCANTILE BANK OF MICHIGAN            
 
               
BY:
               
 
 
 
             
ITS:
               
 
 
 
             

3



--------------------------------------------------------------------------------



 



SCHEDULE A
TO MERCANTILE BANK OF MICHIGAN
NON-COMPETE AND NON-SOLICITATION AGREEMENT
DEFINITION OF CHANGE IN CONTROL
For purposes of this Agreement, a Change in Control shall be deemed to have
occurred if:

  (i)   Any “person” or “group of persons” as such terms are defined in
Section 13 or 14 of the Securities Exchange Act of 1934 (the “Exchange Act”)
directly or indirectly purchases or otherwise becomes the “beneficial owner” (as
defined in the Exchange Act) or has the right to acquire such beneficial
ownership (whether or not such right is exercised immediately, with the passage
of time or subject to any condition) of voting securities representing forty
percent (40%) or more of the combined voting power of all outstanding voting
securities of Mercantile Bank Corporation (“Mercantile”); or     (ii)   During
any period of two consecutive calendar years the individuals who at the
beginning of such period constitute the Board of Directors of Mercantile cease
for any reason to constitute at least the majority of the members thereof unless
(1) there are five or more directors then still in office who were directors at
the beginning of the period and (2) the election or the nomination for election
by Mercantile’s shareholders of each new director was approved by at least
two-thirds (2/3) of the directors then still in office who were directors at the
beginning of the period; or     (iii)   The shareholders of Mercantile shall
approve an agreement to merge or consolidate Mercantile with or into another
corporation as a result of which less than fifty percent (50%) of the
outstanding voting securities of the surviving or resulting entity are or are to
be owned by the former shareholders of Mercantile (excluding from former
shareholders a shareholder who is or as a result of the transaction in question,
becomes an affiliate as defined in Rule 12b-2 under the Exchange Act of any
party to such consolidation or merger); or     (iv)   The shareholders of
Mercantile shall approve the sale of all or substantially all of Mercantile’s
business and/or assets to a person or entity that is not a wholly-owned
subsidiary of Mercantile.

4



--------------------------------------------------------------------------------



 



SCHEDULE REGARDING NON-COMPETE AND
NON-SOLICITATION AGREEMENT SET FORTH ABOVE
     A Non-Compete and Non-Solicitation Agreement in the form set forth above
was executed effective February 22, 2007 between Mercantile Bank of Michigan,
and each of the following non-employee directors of the Bank, respectively:
Betty S. Burton, David M. Cassard, Edward J. Clark, Peter A. Cordes, C. John
Gill, Doyle A. Hayes, David M. Hecht, Susan K. Jones, Lawrence W. Larsen, Calvin
D. Murdock, Merle J. Prins, Dale J. Visser, and Donald Williams, Sr. Each of the
Agreements is the same as the form of the agreement set forth above, except that
one of the 13 non-employee directors has signed each, respectively, and each has
been signed by an officer of the Bank on its behalf.

5